Citation Nr: 1023070	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified at a video conference hearing before 
the undersigned in November 2007.  A transcript is of record.

In a January 2008 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for PTSD and 
remanded it for further development.  The Board is satisfied 
as to substantial compliance with its January 2008 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  This 
included additional attempts to verify the Veteran's alleged 
stressors.    


FINDINGS OF FACT

1.  The Veteran did not serve in combat and his claimed in-
service PTSD stressors have not been corroborated.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently-diagnosed PTSD and his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a letter dated in August 2004, the RO advised the Veteran 
of the evidence that VA was responsible for obtaining and the 
evidence that he needed to submit.  He was also informed that 
the key element of establishing his claim for service 
connection for PTSD was submitting evidence of a verifiable 
stressor.  This was also discussed at his November 2007 
personal hearing and again in a January 2008 letter.  The 
fact that the notice provided to the Veteran did not address 
the other elements of establishing service connection for 
PTSD (a current diagnosis and nexus opinion) is not 
prejudicial.  As will be discussed in great detail below, the 
outcome of this decision turns on whether the Veteran's 
purported inservice stressor can be verified.  Notice on this 
aspect of the Veteran's appeal has clearly been provided and 
the Veteran has expressed his understanding of the same.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records and 
VA treatment records while the Veteran submitted private 
treatment records.  He was also provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned in November 2007.  Further, in response to the 
Board's Remand, additional efforts were taken to attempt to 
verify the Veteran purported inservice stressors.  Specific 
inquiries were made with the National Archives and Records 
Administration (NARA) and the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)).  In this 
regard, the Board acknowledges that NARA reported that it did 
not have access to the command histories of the USS Madera 
County, that it advised the RO to contact the Naval 
Historical Center (NHC) in its search for the command 
histories, and that the NHC was not contacted.  However, the 
record shows that the RO instead worked with the JSRRC in 
searching the command histories for the purported histories.  
The result of that search is discussed below.  Thus, given 
the fact that a search of the command histories of the USS 
Madera County was ultimately conducted, the Board finds no 
prejudice to the Veteran that the NHC was not contacted.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A VA examination was not conducted in this case.  However, 
such was not necessary.  As noted, the Veteran has presented 
adequate evidence of a diagnosis of PTSD and a nexus opinion 
relating his PTSD to his alleged in service stressors, which 
is what would be yielded from a VA examination.  Again, the 
outcome of the Veteran's appeal turns on establishing his 
stressors.  The verification of the Veteran's stressors, with 
the rare exception of a personal assault, cannot be verified 
by a post-service VA examination.  Put another way, no useful 
purpose would be served in affording the Veteran a VA 
examination at this time. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) a medical diagnosis 
of the disorder, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Here, with respect to the first element of 38 C.F.R. § 
3.304(f), current disability, the Veteran was diagnosed with 
PTSD in a September 2004 VA Mental Health Note.  This element 
is accordingly met.

With respect to third element, medical nexus, a February 2007 
VA Mental Health Initial Evaluation Note indicates that his 
PTSD is caused by "life stressors" and "flashbacks of 
Vietnam."  Accordingly, the third element has arguably been 
established.

With respect to the critical second element, combat status or 
verified stressors, the Board initially notes that the record 
does not reflect that the Veteran served in combat.  He holds 
no medals or decorations that denote combat.  His DD Form 214 
indicated that his specialty title was boatswain's mate.  
Thus, the record must contain service records or other 
credible evidence which corroborates the reported stressors.  
See 38 C.F.R. § 3.304(f) (2009).

The Veteran has described two alleged in-service stressors.  
First, he recalls that he was assigned to the U.S.S. Madera 
County (LST-905), which was in support of the U.S.S. Luzerne 
County (LST - 902), when it came under enemy fire in March 
1968 while traveling upriver to Vung Tàu and the South China 
Sea Basin.  Soon after, two AH-1 Cobra helicopters were 
dispatched and engaged 12 to 15 Vietcong in a nearby rice 
paddy.

He also states that the U.S.S. Madera County came under heavy 
enemy fire in July and August 1968.  Specifically, he alleges 
that the U.S.S. Madera County was docked in Saigon Port 
during the third phase of the Tet Offensive, at which time he 
witnessed rockets and mortars hitting buildings on the shore 
as well as smoke and fire emanating from Saigon.  He notes 
that an abstract history of the U.S.S. Madera County shows 
that the ship received nine battle stars for Vietnam service. 

The Veteran's personnel records confirm that he served aboard 
the U.S.S. Madera County from October 1967 to October 1968.  
The Board notes that the RO contacted the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) in 
November 2005 and requested verification of two of the 
Veteran's claimed stressors.  The JSRRC responded in February 
2007 and reported that the U.S.S. Madera County served in 
Vietnam during the time period in which the Veteran served 
but that the U.S.S. Madera County was not anchored to support 
the U.S.S. Luzerne County, which came under enemy mortar and 
rocket fire in February and March 1968.  The JSRRC also 
reported that there was no evidence that two aircraft were 
downed in a rice paddy or that the Veteran fired at the Viet 
Cong in May 1968 (the Veteran later specified in 
correspondence received in January 2008 that the helicopters 
had not crashed in a rice paddy, but merely engaged 12 to 15 
Vietcong).  

Based on the receipt of a historical abstract of the U.S.S. 
Madera County, which shows that the ship received nine battle 
stars for Vietnam service, along with the Veteran's detailed 
account of a battle that occurred in March 1968, the RO 
submitted a request to the National Archives in August 2007 
and requested the deck logs for the U.S.S. Madera County.  
The RO also submitted information regarding the Veteran's 
claimed stressors that helicopters went down in a rice paddy 
in May or June 1968 and that two other serviceman were 
involved in the incident and that the U.S.S. Madera County 
came under heavy fire in July or August 1968.  The National 
Archives responded in August 2007 and reported that the two 
fellow servicemen were not contained in the records of men 
killed in 1968 (the Veteran later specified in correspondence 
received in January 2008 that these men were merely part of 
the gun crew and not casualties).  The National Archives also 
indicated that it was not staffed to search deck logs to 
support the Veteran's claimed stressors, and that requests 
for the deck logs of the U.S.S. Madera County and general 
historical documentation pertaining to that ship should be 
made through the JSRRC.  The RO failed, however, to contact 
the JSRRC to confirm the Veteran's claim that the U.S.S. 
Madera County came under heavy fire in March 1968 and July 
and August 1968, or make any further effort to obtain the 
deck logs for the U.S.S. Madera County.  As such, the Board 
directed the RO to conduct such development in its January 
2008 remand.

Pursuant to the Board's January 2008 remand, the RO requested 
deck logs for the U.S.S. Madera County for March 1968, the 
period between January to February 1968, and the period from 
July to August 1968, from the Modern Military Branch of the 
National Archives in an attempt to verify the Veteran's 
claimed involvement of the U.S.S. Madera County in Vietnam 
counteroffenses.  However, in correspondence dated in October 
2008, the National Archives indicated that ship command 
histories were in the custody of the Ships' Histories Branch 
at the Naval Historical Center.  

In January 2010, the RO received correspondence from the 
JSRRC indicating that they had reviewed the 1968 command 
history for the U.S.S. Madera County.  They stated that the 
history did not document the U.S.S. Madera County coming 
under heavy enemy fire or helicopters crashing.  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1977) and cases cited therein (holding that the 
Board has the duty to assess credibility and weight to be 
given to the evidence).  As a lay person, the Veteran is 
competent to provide evidence of observable events.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question 
thus becomes one of credibility.

Crucially, aside from the Veteran's allegations the record 
does not contain any documentation evincing that the U.S.S. 
Madera County came under enemy fire during the Veteran's 
period of service aboard the vessel.  As previously noted, in 
January 2010, the RO received correspondence from the JSRRC 
indicating that they had reviewed the 1968 command history 
for the U.S.S. Madera County and did not find evidence of the 
vessel coming under heavy enemy fire.  Although the 
information obtained from the JSRRC in January 2010 confirms 
that the U.S.S. Madera County was engaged in logistic support 
operations in the Mekong Delta from January 1968 to February 
1968, and engaged in logistic support operations in Saigon 
from June 1968 to October 1968, there is no evidence showing 
that the ship came under attack during these periods.  Simply 
put, the determination as to whether stressor events occurred 
hinges on the credibility of the Veteran's personal 
statements, and his lay testimony by itself is insufficient 
to establish the occurrence of the alleged stressors.  As 
such, in the absence of credible supporting evidence that 
corroborates the Veteran's statements and testimony, the 
Board is unable to verify either of his alleged stressors.  

The Board also notes that the Veteran's available service 
treatment records 
	are negative for complaints or treatment related to PTSD.  He 
was not diagnosed with PTSD until September 2004, over 33 
years after separation from service.  The Board emphasizes 
this multi-year gap between discharge from active duty 
service and initial diagnosis of PTSD.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board recognizes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which held that a claim for 
benefits based on PTSD encompassed benefits based on another 
acquired psychiatric disorders because the evidence developed 
during the processing of the claim indicated that the 
symptoms for which the claimant was seeking VA benefits may 
have been caused by another acquired psychiatric disorder.  
Here, as PTSD is the Veteran's only diagnosed psychiatric 
disorder, this case is distinguished from the Clemons 
holding.  
  
Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied.





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


